


Exhibit 10.a


AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 22, 2015 is among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland, a company organized
under the laws of Ireland, (the “Subsidiary Borrower” and, collectively with the
Company, the “Borrowers”), the financial institutions listed on the signature
pages hereto and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent for itself and the other Lenders (in such capacity, the “Administrative
Agent”). Defined terms used herein and not otherwise defined herein shall have
the meanings given to them in the “Credit Agreement” referred to below.
WHEREAS, the signatories hereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of February 13, 2014 (as amended by
Amendment No. 1 thereto, dated as of September 12, 2014, and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrowers, the financial institutions from
time to time parties thereto (the “Lenders”) and the Administrative Agent;
WHEREAS, the Borrowers wish to amend the Credit Agreement in certain respects,
and the Lenders party hereto and the Administrative Agent are willing to amend
the Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:
1.Amendments to Credit Agreement. Upon and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement shall be
and hereby is amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended to insert the
following definitions in the appropriate alphabetical order:
“7.875% Convertible Notes” means the Company’s 7.875% convertible notes due 2026
issued under the 2012 Convertible Note Indenture, in a maximum aggregate
outstanding principal amount of $250,000,000.
“Amendment No. 2 Effective Date” means May 22, 2015.
“Specified Replacement Senior Notes” is defined in Section 7.3(A)(ix)(b) hereof.
(b)    The definitions of “Aggregate 2017 Revolving Loan Commitment,” “Aggregate
2019 Revolving Loan Commitment,” “Permitted Refinancing Indebtedness” and
“Weighted Average Life to Maturity” are hereby amended and restated in their
entirety as follows:




--------------------------------------------------------------------------------




“Aggregate 2017 Revolving Loan Commitment” means the aggregate of the 2017
Revolving Loan Commitments then in effect of all the 2017 Revolving Loan
Lenders, as the same may be reduced or increased from time to time pursuant to
the terms hereof. As of the Amendment No. 2 Effective Date, after giving effect
to the transactions contemplated by the Second Amendment and Restatement
Agreement, the Aggregate 2017 Revolving Loan Commitment is $48,640,776.70.
“Aggregate 2019 Revolving Loan Commitment” means the aggregate of the 2019
Revolving Loan Commitments then in effect of all the 2019 Revolving Loan
Lenders, as the same may be reduced or increased from time to time pursuant to
the terms hereof. As of the Amendment No. 2 Effective Date, after giving effect
to the transactions contemplated by the Second Amendment and Restatement
Agreement, the Aggregate 2019 Revolving Loan Commitment is $450,332,038.55.
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Permitted Existing Indebtedness, Proposed Senior Notes, the
Specified Replacement Senior Notes or any Indebtedness issued in reliance on
Section 7.3(A)(x), in any such case, permitted by this Agreement, to the extent
that such Indebtedness (i) does not exceed the aggregate principal amount (plus
accrued interest and any applicable premium and associated fees and expenses) of
the Indebtedness being replaced, renewed, refinanced or extended, (ii) does not
have a Weighted Average Life to Maturity at the time of such replacement,
renewal, refinancing or extension that is less than the Weighted Average Life to
Maturity of the Indebtedness being replaced, renewed, refinanced or extended,
(iii) has a maturity date not sooner than six months after the later of (x) the
latest Termination Date and (y) the latest Term Loan Maturity Date, (iv) does
not rank at the time of such replacement, renewal, refinancing or extension
senior to the Indebtedness being replaced, renewed, refinanced or extended, and
(v) does not contain terms (including, without limitation, terms relating to
security, amortization, interest rate, premiums, fees, covenants, subordination,
event of default and remedies) that are materially less favorable to the Company
or relevant Subsidiary than those applicable to the Indebtedness being replaced,
renewed, refinanced or extended. For the avoidance of doubt, the term “Permitted
Refinancing Indebtedness” shall include Indebtedness satisfying the foregoing
conditions incurred to replace, renew, refinance or extend any Permitted
Existing Indebtedness at the time such Indebtedness is incurred so long as the
proceeds thereof are applied to replace or refinance such Permitted Existing
Indebtedness within one hundred and twenty (120) days after the incurrence of
such Indebtedness.
“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date of determination and the making of such payment, by (ii) the then
outstanding principal amount of such Indebtedness; provided that when
determining the Weighted Average Life to Maturity for any Indebtedness which has
a put option allowing the holders of such Indebtedness to require the issuer of
such Indebtedness to repay such Indebtedness prior to its final maturity, the
final maturity for such Indebtedness shall be deemed to be the next date
following such date of determination on which such issuer is required to repay
such Indebtedness if the put option is exercised by the holders of such
Indebtedness.
(c)    The definition of “Federal Funds Effective Rate” appearing in Section 1.1
of the Credit Agreement is hereby amended to add the following words before the
period at the end thereof: “provided,

2

--------------------------------------------------------------------------------




that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement”.
(d)    Section 7.3(A)(ix) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(ix)    Unsecured Indebtedness of:
(a) up to $225,000,000 of senior notes having a maturity date not sooner than
six months after the later of (x) the latest Termination Date and (y) the latest
Term Loan Maturity Date and issued under a Senior Note Indenture (the “Proposed
Senior Notes”) so long as within forty (40) days after the issuance of such
Proposed Senior Notes, the Company shall have applied 100% of the proceeds of
the Proposed Senior Notes (net of underwriting or similar fees) to repurchase,
retire or redeem its 2018 Senior Notes; and
(b) senior notes having a maturity date not sooner than six months after the
later of (x) the latest Termination Date and (y) the latest Term Loan Maturity
Date and issued under a Senior Note Indenture (the “Specified Replacement Senior
Notes”) in an aggregate principal amount not to exceed the lesser of (1) $250
million and (2) 1.7 times the principal amount of the 7.875% Convertible Notes
which have been repaid in full and cancelled to the extent that such Specified
Replacement Senior Notes are issued not more than 120 days after any such
repayment and cancellation;
Section 7.3(L)(ii)(B)(1) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(1)
the lesser of (x) $210,000,000 and (y) the amount of the Company’s free cash
flow (which shall mean the Company’s cumulative cash flow, taking into account
cash flow generation and losses, provided by and used for operating activities
minus (i) Capital Expenditures plus (ii) amounts not in excess of $100,000,000
expended by the Company or its Subsidiaries to purchase an annuity to cover
pension liabilities of a German Subsidiary of the Company), for the period
commencing on June 30, 2014 through and including the last day of the most
recently ended fiscal quarter prior to the Repurchase Date for which financial
statements are publicly available,

Sections 7.3(L)(iii) and (iv) of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:
(iii)    the Company shall be permitted to repurchase, retire, redeem or defease
(a) any Indebtedness of the Company permitted under the Credit Agreement (other
than subordinated Indebtedness and other than the 2018 Senior Notes) with
proceeds of any permitted capital markets debt, convertible debt, equity or
preferred equity issuances (but not with the proceeds of Specified Replacement
Senior Notes that are issued in reliance on Section 7.3(A)(ix)(b) above, and,
for the avoidance of doubt, not with proceeds of any Loans under the Credit
Agreement) within one hundred twenty (120) days after the Company’s receipt of
such proceeds, and (b) the balance of the 2018 Senior Notes with the proceeds of
the Proposed Senior Notes within the time frame set forth in Section
7.3(A)(ix)(a) above;
(iv)    the Company shall be permitted to repurchase, retire, redeem or defease
(a) the 2015 Senior Notes and the 2026 Convertible Notes; (b) within forty (40)
days of issuance of the Proposed Senior Notes, the balance of the 2018 Senior
Notes (after giving effect to application of

3

--------------------------------------------------------------------------------




100% of the proceeds of the Proposed Senior Notes (net of underwriting or
similar fees); (c) the 7.875% Convertible Notes so long as Specified Replacement
Senior Notes are issued within 120 days of such repurchase, retirement,
redemption or defeasance in an aggregate principal amount greater than or equal
to the amount of the 7.875% Convertible Notes so repurchased, retired, redeemed
or defeased; (but subject to the limitation in Section 7.3(A)(ix)(b)); or (d)
any other Senior Notes (including any 2018 Senior Notes that have not been
repurchased, retired or redeemed with the proceeds of the Proposed Senior Notes
within the time frame set forth in Section 7.3(A)(ix)(a) above) in an aggregate
principal amount for this clause (d) from and after the Amendment No. 1
Effective Date of up to $100,000,000 (provided that such basket shall be reset
to $100,000,000 to remove the effect to any prior usage thereof from and after
the date on which the Specified Replacement Senior Notes have been issued in the
time frame and amount required by Section 7.3(L)(iv)(c) above); provided that in
the case of any repurchase, retirement, redemption or defeasance made pursuant
to clause (a), (b), (c) or (d) of this Section 7.3(L)(iv), (I) no Default or
Unmatured Default shall have occurred and be continuing at the time of and
immediately after giving effect to any such repurchase, retirement, redemption
or defeasance; and (II) the Company shall not use proceeds of any Loans for any
such repurchase, retirement, redemption or defeasance except that the Company
shall be permitted to use Loans in an aggregate amount of up to $150,000,000 in
the aggregate during the term of this Agreement in order to effect any
repurchase, retirement, redemption or defeasance under this Section
7.3(L)(iv)(a), (b), (c) or (d), but subject to the Company’s demonstration of
pro forma covenant compliance with the Priority Debt Ratio as a condition
precedent to making any such Loans as more specifically described in Section
5.2(E) hereof (in addition to satisfaction of all other conditions precedent
applicable to such Loans);
(f)    Exhibit A-1 (2017 Revolving Loan Commitments) and Exhibit A-2 (2019
Revolving Loan Commitments) are hereby amended and restated in their entirety to
read as set forth in Annex I hereto to reflect the “Conversion Date” (defined
below) occurring on the Amendment No. 2 Effective Date.
2.    Converting Lenders.
(a)    By its execution below, each of Lloyds Bank Plc (“Lloyds”) and BNP
Paribas (“BNP”; each of Lloyds and BNP being referred to herein as a “Converting
Lender”) agrees that it has made an election to, and that it shall (x) in the
case of Lloyds, on the Amendment No. 2 Effective Date (as reflected in Annex I
hereto) and (y) in the case of BNP, on any date agreed to among BNP, the
Administrative Agent and the Company within one Business Day after BNP has taken
an assignment from one or more 2017 Revolving Loan Lenders of all or any portion
of its 2017 Revolving Loan Commitment in accordance with Section 13.3 of the
Credit Agreement (each date referred to in clause (x) or (y), a “Conversion
Date”), recharacterize and reevidence the full amount of its 2017 Revolving
Loans and 2017 Revolving Loan Commitment as 2019 Revolving Loans and a 2019
Revolving Loan Commitment, respectively, for all purposes of the Credit
Agreement, whereupon:
(i)    in the case of Lloyds Bank Plc, such Converting Lender shall no longer
constitute a 2017 Revolving Loan Lender and shall become a 2019 Revolving Loan
Lender with all of the rights and obligations of a 2019 Revolving Loan Lender
under the Loan Documents (including, without limitation, the obligation to
assume its respective 2019 Revolving Pro Rata Share of participation interests
in Swing Line Loans and Letters of Credit);
(ii)    in the case of BNP Paribas, such Converting Lender shall no longer
constitute a 2017 Revolving Loan Lender and shall continue to be a 2019
Revolving Loan Lender with an increased 2019 Revolving Loan Commitment with all
of the rights and obligations of a 2019

4

--------------------------------------------------------------------------------




Revolving Loan Lender under the Loan Documents to the full extent of such 2019
Revolving Loan Commitment (including, without limitation, the obligation to
assume its respective 2019 Revolving Pro Rata Share of participation interests
in Swing Line Loans and Letters of Credit); and
(iii)    upon each Conversion Date, (i) the existing Aggregate 2019 Revolving
Loan Commitment shall be increased by the aggregate amount of the 2017 Revolving
Loan Commitment of the applicable Converting Lender with such increase being
allocated solely to such Converting Lender, and (ii) in accordance with Section
2.24 of the Credit Agreement, the existing Aggregate 2017 Revolving Loan
Commitment shall be reduced by the aggregate amount of the 2017 Revolving Loan
Commitment of such Converting Lender, with such reduction being allocated solely
to such Converting Lender.
(b)    On each Conversion Date, the Administrative Agent shall be permitted to
make such reallocations, if any, of each Lender’s 2019 Revolving Loans and
participations in outstanding Swing Line Loans and Letters of Credit among the
2019 Revolving Loan Lenders as are necessary in order to reflect such Lender’s
2019 Revolving Pro Rata Share of such amounts under the Credit Agreement after
giving effect to the applicable conversion. The Borrower hereby agrees to
compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurocurrency Loans
and the reallocation described in this Section 3(c), in each case on the terms
and in the manner set forth in Section 4.4 of the Credit Agreement.
3.    Conditions Precedent to Amendment. This Amendment shall become effective
as of the date first above written if, and only if on such date:
(a)    The Administrative Agent has received duly executed copies of this
Amendment from the Borrowers, the Required Lenders, each Converting Lender and
the Administrative Agent.
(b)    The Administrative Agent has received duly executed copies of the Consent
and Reaffirmation attached hereto from each Subsidiary Guarantor.
(c)    The Company shall have paid all fees and expenses (including, to the
extent invoiced, reimbursement of fees and expenses of the Administrative
Agent’s counsels) in connection with this Amendment and the other Loan
Documents.
4.    Representations and Warranties of the Borrowers. The Borrowers hereby
represent and warrant as follows:
(a)    Each Borrower has the corporate or other power and authority and legal
right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Credit Agreement (as amended hereby). The execution and
delivery by each Borrower of this Amendment, and the performance of its
obligations under this Amendment and the Credit Agreement (as amended hereby),
have been duly authorized by proper corporate acts (or analogous acts in the
case of the Subsidiary Borrower).
(b)    This Amendment and the Credit Agreement (as amended hereby) constitute
the legal, valid and binding obligations of each Borrower enforceable against
such Borrower in accordance with their terms, except as such enforceability may
be limited by bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally.

5

--------------------------------------------------------------------------------




(c)    Neither the execution and delivery by the Borrowers of this Amendment,
nor the consummation of the transactions contemplated herein and in the Credit
Agreement (as amended hereby), nor compliance with the provisions hereof or
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary’s articles of incorporation or by-laws or
comparable constitutive documents or the provisions of any indenture, instrument
or agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F) of the Credit Agreement)
in, of or on the Property of the Company or a Subsidiary pursuant to the terms
of any such indenture, instrument or agreement, except any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Credit Agreement (as amended hereby).
(d)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) each representation and warranty by each Borrower set forth in
the Credit Agreement (as amended hereby) and in the other Loan Documents to
which such Borrower is a party is true and correct in all material respects,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which case such representation and warranty shall be true
and correct as of such earlier date) and (ii) no Default or Unmatured Default
exists under the terms of the Credit Agreement (as amended hereby).
5.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness of Section 1 hereof, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
hereby. This Amendment is a Loan Document pursuant to the Credit Agreement and
shall (unless expressly indicated herein or therein) be construed, administered,
and applied, in accordance with all of the terms and provisions of the Credit
Agreement.
(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. Without limiting the foregoing, each Borrower hereby (i) agrees that
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Borrower arising under or pursuant to the
Credit Agreement and the other Loan Documents to which it is a party, (ii)
reaffirms its obligations under the Credit Agreement and each and every other
Loan Document to which it is a party (including, without limitation, each
applicable Collateral Document), (iii) reaffirms all Liens on the Collateral
which have been granted by it in favor of the Administrative Agent (for itself
and the other Holders of Secured Obligations) pursuant to any of the Loan
Documents.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6

--------------------------------------------------------------------------------




7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
9.    Successors and Assigns. This Amendment and the rights evidenced hereby
shall inure to the benefit of and be binding upon the permitted successors and
assigns of the parties hereto, and shall be enforceable by any such successors
and assigns.
10.    FATCA Treatment. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment No. 2 Effective Date, the Company and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered on the
date first above written.
MERITOR, INC., as a Borrower
 
 
By:
/s/ Carl D. Anderson
Name: Carl D. Anderson, II
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
ARVINMERITOR FINANCE IRELAND,
as a Borrower
 
 
By:
/s/ Todd Chirillo
Name: Todd Chirillo
 
Title: Director
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent, Issuing Bank, Swing Line Lender and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
 
 
Title: Executive Director
 
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






Citicorp North America, Inc., as a Lender
 
 
By:
/s/ Sarah Terner
Name: Sarah Terner
 
Title: Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA N.A., as a Lender
 
 
By:
/s/ Brian Lukehart
Name: Brian Lukehart
 
Title: Director
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Edward D. Herko


Name: Edward D. Herko
 
Title: Authorized Signatory
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






ROYAL BANK OF SCOTLAND PLC, as a Lender
 
 
By:
/s/ Jeannine Pascal




Name: Jeannine Pascal
 
Title: Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






BNP Paribas, as a Lender
 
 
By:
/s/ Eric Slear




Name: Eric Slear
 
Title: Director
 
 
 
By:
/s/ Mike Hoffman




Name: Mike Hoffman
 
Title: Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Scott M. Kowalski




Name: Scott M. Kowalski
 
Title: Senior Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






Fifth Third Bank as a Lender
 
 
By:
/s/ Yael Eisenberg




Name: Yael Eisenberg
 
Title: Assistant Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






COMERICA Bank, as a Lender
 
 
By:
/s/ Nicole Swigert




Name: Nicole Swigert
 
Title: Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK, as a Lender
 
 
By:
/s/ Dan Swanson




Name: Dan Swanson
 
Title: Assistant Vice President
 


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






Lloyds Bank plc, as a Lender
 
 
By:
/s/ Erin Doherty




Name: Erin Doherty
 
Title: Assistant Vice President
 
Transaction Execution Category A D006
 
 
By:
/s/ Leah Gorospe




Name: Leah Gorospe
 
Title: Assistant Manager
 
Banking Operations Category A G004


Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






UBS AG, STAMFORD Branch, as a Lender
 
 
By:
/s/ Darlene Arias




Name: Darlene Arias
 
Title: Director
 
 
 
By:
/s/ Denise Bushee




Name: Denise Bushee
 
Title: Associate Director
 




Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Consent and Reaffirmation

dated as of May 22, 2015
Each of the undersigned hereby acknowledges receipt of a copy of Amendment No.
2, dated as of May 22, 2015 (the “Amendment”), to that certain Second Amended
and Restated Credit Agreement, dated as of February 13, 2014 (the “Credit
Agreement”), among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland, the financial institutions from time to time
parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned Subsidiary Guarantors (including as
successors by merger or otherwise) hereby (i) agrees that the Amendment and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Subsidiary Guaranty and the other
Loan Documents to which it is a party, (ii) reaffirms its obligations under the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party (including, without limitation, each applicable Collateral Document), and
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Holders of Secured
Obligations) pursuant to any of the Loan Documents.
Each Subsidiary Guarantor hereby makes each of the representations and
warranties of the Borrowers set forth in Section 4 of the Amendment, mutatis
mutandis, as though such representations and warranties were applicable to such
Subsidiary Guarantor, this Reaffirmation and Consent and the Loan Documents to
which such Subsidiary Guarantor is a party (after giving effect to the Amendment
and this Reaffirmation and Consent).
All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same may from time to time hereafter be amended, restated
or otherwise modified.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered on the date first above written.
MERITOR MANAGEMENT CORP.
MERITOR INTERNATIONAL HOLDINGS, LLC
ARVIN TECHNOLOGIES, INC.
ARVINMERITOR BRAKE HOLDINGS, LLC
ARVINMERITOR FILTERS HOLDING CO., LLC
ARVINMERITOR FILTERS OPERATING CO., LLC


MERITOR HOLDINGS, LLC
ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC
ARVINMERITOR, INC.
AVM, INC.
MAREMONT CORPORATION
MAREMONT EXHAUST PRODUCTS, INC.
MERITOR AFTERMARKET USA, LLC
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC
MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.
MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.
MERITOR HEAVY VEHICLE SYSTEMS, LLC
MERITOR, INC. a Nevada Corporation
 MERITOR TECHNOLOGY, LLC
 

In each case:


By: /s/ Carl D. Anderson, II
Name: Carl D. Anderson, II
Title: Vice President and Treasurer

















Consent and Reaffirmation to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ARVIN EUROPEAN HOLDINGS (UK) LIMITED
 

By: /s/ Mark R. Schaitkin
Name: Mark R. Schaitkin
Title: Director


ARVIN HOLDINGS NETHERLANDS B.V.
 

By: /s/ Mark R. Schaitkin
Name: Mark R. Schaitkin
Title: Director


MERITOR NETHERLANDS, B.V.
 

By: /s/ Mark R. Schaitkin
Name: Mark R. Schaitkin
Title: Director


ARVINMERITOR LIMITED
 

By: /s/ Mark R. Schaitkin
Name: Mark R. Schaitkin
Title: Director


ARVINMERITOR SWEDEN AB
 

By: /s/ Paul Bialy
Name: Paul Bialy
Title: Director


MERITOR HOLDINGS NETHERLANDS B.V.
 

By: /s/ Mark R. Schaitkin
Name: Mark R. Schaitkin
Title: Director


MERITOR LUXEMBOURG S.A.R.L.




By: /s/ Mark R. Schaitkin
Name: Mark R. Schaitkin
Title: Director



Consent and Reaffirmation to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS whereof the undersigned has executed this Guaranty as a deed the day
and year first above written.


EXECUTED AS A DEED by 
 
MERITOR CAYMAN ISLANDS, LTD.
)
/s/ Mark R. Schaitkin
)
Duly Authorised Signatory
)
 
)
Name:
Mark R. Schaitkin
)
 
 
)
Title:
President and Secretary
)
 
 






 
in the presence of:
 
 
 
 
 
 
 
/s/ Mary Lou Patterson
 
Signature of Witness
 
 
 
Name:
Mary Lou Patterson
 
 
 
 
Address:
2135 W. Maple Rd, Troy MI 48084
 
 
 
 
Occupation:
Legal Assistant
 
 
 
 
(Note: These details are to be completed in the witness's own hand writing.)
 








Consent and Reaffirmation to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Annex I to
Amendment No. 2 to Second Amended and Restated Credit Agreement

Restated Exhibits A-1 and A-2


Attached.




--------------------------------------------------------------------------------




EXHIBIT A-1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as restated on the Amendment No. 2 Effective Date)
 

2017 Revolving Loan Commitments


Lender
2017 Revolving Loan Commitment
UBS AG, STAMFORD BRANCH
$8,349,514.56
DEUTSCHE BANK AG NEW YORK BRANCH
$28,203,883.50
CAPITAL ONE LEVERAGE FINANCE CORP.
$12,087,378.64
      Total
$48,640,776.70







--------------------------------------------------------------------------------




EXHIBIT A-2
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as restated on the Amendment No. 2 Effective Date)


2019 Revolving Loan Commitments


Lender
2019 Revolving Loan Commitment
JPMORGAN CHASE BANK, N.A.
$65,000,000.00
CITICORP NORTH AMERICA, INC.
$56,407,766.99
BANK OF AMERICA, N.A.
$56,400,000.00
ROYAL BANK OF CANADA
$50,000,000.00
THE ROYAL BANK OF SCOTLAND PLC
$48,349,514.56
BNP PARIBAS
$35,000,000.00
PNC BANK, NATIONAL ASSOCIATION
$35,000,000.00
FIFTH THIRD BANK
$24,174,757.00
COMERICA BANK
$20,000,000.00
THE HUNTINGTON NATIONAL BANK
$20,000,000.00
LLOYDS BANK PLC
$40,000,000.00
Total
$450,332,038.55





